            Case 3:20-cr-00147-SI       Document 1     Filed 05/05/20     Page 1 of 7




                             UNITED STATES DISTRICT COU!{T

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


 UNITED STATES OF AMERICA                         3:20-cr-    14"":t   S1

                v.                                INDICTMENT

 NELSON SCOTT GILLIS,                             18 u.s.c. §§ 1014, 1344, 1349
                                                  Forfeiture Allegation
                Defendant.



                                THE GRAND JURY CHARGES:

At all times relevant to this Indictment:

       1.      NELSON SCOTT GILLIS ("GILLIS"), defendant herein, was Chief Operating

Officer and Chief Financial Officer of Aequitas Capital Management, Inc., and its principal

subsidiary, Aequitas Commercial Finance, LLC ("ACF"), and managed those entities along with

several other Aequitas-related companies (collectively "Aequitas"). The Aequitas companies

were located in Lake Oswego, Oregon.

       2.      Aequitas created and operated investment funds that purchased trade receivables

in health care and other consumer credit areas. To purchase such trade receivables (and for other

purposes it fraudulently concealed), Aequitas solicited investors through the issuance of

promissory notes, including short-term, high-interest promissory notes issued through the ACF

Private Note program.
Indictment                                                                                   Page 1
                                                                                     Revised April 2018
            Case 3:20-cr-00147-SI      Document 1       Filed 05/05/20     Page 2 of 7




       3.      As chief financial officer at Aequitas, GILLIS received notice of, and normally

approved, all outgoing payments for Private Note redemptions.

       4.      On or about January 7, 2016, GILLIS learned that ACF was overdue in

redeeming more than $10 million in promissory notes that ACF had issued through the Private

Note program. GILLIS also learned that ACF had deferred redemption payments for all of the

overdue notes at least until January 11, 2016. Before then, according to the information GILLIS

received, ACF would be in default on at least $2.86 million in outstanding promissory notes.

       5.      No Private Note redemptions were paid after January 7, 2016.

       6.      Aequitas also borrowed funds directly from financial institutions to purchase trade

receivables. One of these financial institutions was Wells Fargo Bank, N.A. ("Wells Fargo"),

whose deposits were insured by the Federal Deposit Insurance Corporation ("FDIC").

       7.      Aequitas and Wells Fargo entered into a Receivables Loan Agreement ("RLA")

on or about January 12, 2015. In effect, the RLA established a $100 million line of credit on
                                                                                  '
which Aequitas could draw to purchase trade receivables if Aequitas certified that it was not in

default, or potential default, as to certain conditions. Among these conditions were:

               a.     ACF had not defaulted on payments due to any other creditors in relation

                      to loans worth more than $2.5 million in total outstanding principal;

               b.     ACF was not required to register as an "investment company" under the

                      Investment Company Act of 1940, as amended, and the rules and

                      regulations promulgated thereunder ("the 1940 Act"); and

               c.     ACF delivered by July 31, 2015, an opinion letter from outside legal

                      counsel confirming that ACF was not required to register as an

                      "investment company" under the 1940 Act.

Indictment                                                                                    Page2
             Case 3:20-cr-00147-SI     Document 1       Filed 05/05/20     Page 3 of 7




On or about June 30, 2015, GILLIS signed an amended version of the RLA on behalf of

Aequitas, but the foregoing requirements remained in full force and effect.

       8.       Sidley Austin LLP served as outside legal counsel to Aequitas. In order to

conclude that ACF·was not required to register as an "investment company" under the 1940 Act,

Sidley Austin LLP informed GILLIS that ACF could not hold non-qualifying assets worth more,

collectively, than 45% of the total value of ACF's assets.

       9.       GILLIS understood that ACF's largest single asset, a loan to Aequitas Holdings,

LLC (the "Holdings Note"), was a non-qualifying asset for purposes of the 1940 Act. ACF

valued the Holdings Note at not less than $140 million. With that valuation, more than 51 % of

ACF's assets, by value, were non-qualifying assets, requiring ACF to register as an "investment

company" under the 1940 Act.

                                            COUNT 1
                                          (Bank Fraud)
                                        (18 u.s.c. § 1344)

       10.      The allegations in paragraphs one through nine of this Indictment are re-alleged

and incorporated herein.

       11.      From not later than July 28, 2015, and continuing through at least January 15,

2016, defendant NELSON SCOTT GILLIS knowingly and willfully devised and intended to

devise a material scheme to defraud Wells Fargo, and to obtain money and property by means of

materially false and fraudulent pretenses, representations and promises.

Ill




Ill

Indictment                                                                                   Page3
             Case 3:20-cr-00147-SI     Document 1       Filed 05/05/20    Page 4 of 7




                          SCHEME AND ARTIFICE TO DEFRAUD

It was part of the scheme that:

       12.      GILLIS fraudulently procured from Aequitas's outside counsel, Sidley Austin

LLP, an opinion that ACF was not required to register as an "investment company" under the

1940 Act by materially misrepresenting the value of non-qualifying assets held by ACF.

Specifically, on July 28, 2015, GILLIS signed a certificate for Sidley Austin LLP, warranting

that at least 55% of ACF's total assets were qualifying assets (and thus not more than 45% of

ACF's assets were non-qualifying assets). For purposes of this certificate, GILLIS deemed the

value of the Holdings Note to be approximately $65 million. This value was less than half the

value ACF assigned to the Holdings Note for all other purposes, including the second-quarter

financial reports that ACF submitted to Wells Fargo.

       13.      GILLIS then caused Sidley Austin LLP to deliver to Wells Fargo a letter, also

dated July 28, 2015, conveying the fraudulently procured opinion that ACF was not required to

register as an "investment company" under the 1940 Act.

       14.      On or about January 15, 2016, GILLIS signed and caused to be submitted to

Wells Fargo an "Advance Notice," requesting that Wells Fargo advance· $4.2 million to Aequitas

under the terms of the RLA. As part of this "Advance Notice," GILLIS certified, among other

things, that "[n]o Potential Event of Default or Event of Default has occurred and is continuing."

                EXECUTION OF SCHEME AND ARTIFICE TO DEFRAUD

       15.      From not later than July 28, 2015, and continuing through at least January 15,

'2016, in the District of Oregon and elsewhere, NELSON SCOTT GILLIS knowingly and

willfully executed and attempted to execute the above-described material scheme and artifice to

defraud and to obtain, by means of materially false and fraudulent pretenses and representations,

Indictment                                                                                 Page4
              Case 3:20-cr-00147-SI     Document 1        Filed 05/05/20   Page 5 of 7




moneys, funds, credits, assets, securities, or other property owned by, or under the custody or

control of Wells Fargo Bank, N.A., a federally insured financial institution.

       All in violation of Title 18, United States Code, Section 1344.

                                            COUNT2
                               (Conspiracy to Commit Bank Fraud)
                                        (18 u.s.c. § 1349)

        16.      The allegations in paragraphs one through nine and eleven through fifteen of this

Indictment are re-alleged and incorporated herein.

       17.       From not later than July 28, 2015, and continuing through at least January 15,

2016, in the District of Oregon and elsewhere, NELSON SCOTT GILLIS, defendant herein,

and other unnamed coconspirators known and unknown to the grand jury did conspire,

confederate and agree with each other to commit the offense of bank fraud as charged in Count 1

of this Indictment.

       All in violation of Title 18, United States Code, Section 1349.

                                             COUNT3
                              (False Statement on Loan Application)
                                         (18 u.s.c. § 1014)

       18.       The allegations in paragraphs one through nine and twelve through fourteen of

this Indictment are re-alleged and incorporated herein.

       19.       On or about January 15, 2016, in the District of Oregon, defendant NELSON

SCOTT GILLIS knowingly made a false statement for the purpose of influencing the action of

Wells Fargo, a federally insured financial institution, in connection with an application for an

advance of $4.2 million, in that GILLIS certified, among other things, that"[n Jo Potential Event

of Default or Event of Default has occurred and is continuing," when in truth and in fact, as

GILLIS well knew, ACF had already defaulted on more than $2.5 million in principal

Indictment                                                                                   Page 5
              Case 3:20-cr-00147-SI       Document 1       Filed 05/05/20     Page 6 of 7




repayments to holders of Private Notes and expected to default on millions more in the corning

weeks.

         All in violation of Title 18, United States Code, Section 1014.

                                   FORFEITURE ALLEGATION

         1.       The allegations contained in Counts 1 through 3 of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title

18, United States Code, Section 982(a)(2)(A).

         2.       Upon conviction of any offense charged in this Indictment, the defendant,

NELSON SCOTT GILLIS, shall forfeit to the United States of America, pursuant to Title 18,

United States Code, Section 982(a)(2)(A), any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of such violations. The property to be forfeited

includes, but is not limited to, a money judgment in an amount of up to $4,200,000.

         3.       If any of the property described above, as a result of any act or omission

of the defendant:

                  a.     cannot be located upon the exercise of due diligence;

                  b.     has been transferred or sold to, or deposited with, a third party;

                  c.     has been placed beyond the jurisdiction of the court;

                  d. ·   has been substantially diminished in value; or

                • e.     has been commingled with other property which cannot be divided
                         without difficulty,

Ill

Ill


Indictment                                                                                       Page6
           Case 3:20-cr-00147-SI        Document 1       Filed 05/05/20     Page 7 of 7




the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) artd Title 28, United States Code, Section 2461 (c)

       All pursuant to 18 U.S.C. § 982(a)(2)(A) and 28 U.S.C. § 2461(c).

                /,,,.-.....

Dated: May      0 , 2020                              A TRUE BILL.




                                                    . OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
   .                          0




      TE. BRADF RD, OSB #062824
       W. BOUNDS, OSB #00012
Assistant United States Attorneys




Indictment                                                                                    Page 7
